DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is an office action on the merits of Application No. 16/645,162 filed on 03/06/2020. Amendments filed on 08/24/2021 with a request for continued examination has been acknowledged and accepted. Claims 25-36, 38-44 are currently pending and have been considered below. Claims 1-24 and 37 have been cancelled.

             Response to Amendment
Applicant's amendments and arguments are sufficient to overcome any rejections/objections in the Office action of 6/25/2021, which are not repeated below. Accordingly, those rejections/objections have been withdrawn. 

                   Examiner’s reasons for allowance
Claims 25-36 and 38-44 are allowed.
 The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection and drawing objection were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 08/24/2021,) as such the reasons 
                                                       
                                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655